DETAILED ACTION
This detailed action is in response to the application filed on July 21, 2020, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they fail to comply with the requirements for solid, clean, dense, well-defined and dark black lines as stated in 37 CFR 1.84(a),(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicants are reminded to comply with the required contents of the specification which have not been met in the current specification filed on July 21, 2020.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  each claim should start with an indefinite article to render it grammatically correct.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  indefinite articles are required before each element listed in the multiple series of modules and the use of "RO" and "UF" without first identifying these acronyms.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a device for the purification of drinking water yet nothing in the claim recites purifying the any type of water.
Claim 4 recites the limitation "tap water system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "water softening module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The terms "automatic," and "semi-automatic," and "manual" in Claim 7 are not defined by the claim, the specification does not provide definitions, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the term "regeneration" without indicating what is being regenerated such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites a "sensors for bacteria determination" without indicating what exactly is being determined rendering the claim indefinite.
Claim 9 recites the limitation "sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation "redox filter " in Claim 11 is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the use of a device without affirmatively reciting any steps rendering the claim indefinite (see MPEP 2173.05(q)).
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1, 2, 10, and 11, Weiss discloses a device for the multi-stage, modular purification of drinking water, wherein one module comprises a chelating gel or a chelating and bactericidal gel for the removal of heavy metal or for the removal of heavy metal and bacteria (Page 7/Lines 1-5 (hereinafter "Pg/L"),17-19, Pg8/L15-17, Pg10/L4-10,31-32, Pg14/L22-23,35-36).
Regarding Claim 12, use of a device according to one of Claim 1 for the purification of drinking water (see Claim 1 and 35 USC 112(b) analyses).
Additional Disclosures Included:  Claim 2: wherein the module for the removal of heavy metal is connected in series to other modules (Pg8/L15-17, Pg14/L35-36, Pg15/L28-Pg16/L3, Pg16/L29-31).  Claim 10: wherein the device comprises additional elements (Pg14/L33-36 (note tank constitutes additional element)).  Claim 11: wherein the additional elements are selected from a water tank, a water heating system, a (UV) disinfection system, a redox filter, a CO2 dosing unit, or a chlorination unit (Pg14/L33-36 (note tank constitutes additional element)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss") in view of Kelada, U.S. Patent No. 6,080,313 (hereinafter "Kelada").
Applicants' claims are directed towards a device.
Regarding Claims 3, 4, and 6-9, Weiss discloses a device according to Claim 1 wherein the following modules are connected in series: particle filter (Pg16/L29-31), water softener (Pg14/L28-31), chelating gel (Pg7/L1-5,17-19, Pg8/L15-17, Pg10/L4-10,31-32), and UF membrane (Pg16/L5-6).
Weiss does not disclose active carbon, RO membrane, or chelating and bactericidal gel.
Kelada also relates to a device for the serial filtration of drinking water and discloses active carbon (C4/L17-19,30-37), RO membrane (C4/L38-41), or chelating and bactericidal gel (C16/L2-6 (note resin removing bacteria)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the modular device disclosed by Weiss 
Additional Disclosures Included:  Claim 4: wherein the device can be connected directly to the tap water system (C4/L4-9) and operated with pipeline pressure when no RO module is used (note intended use impart patentability to device claim ("apparatus claims cover what a device is, not what a device does."  Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990))).  Claim 6: wherein the modules can be replaced or regenerated independently of each other (Kelada, C3/L36-39, C4/L22-25, C15/L32-33, C16/L23-26).  Claim 7: wherein the water softening module comprises a device for automatic, semi-automatic, or manual regeneration (Kelada, C13/L15-17; see also 112(b) analysis above).  Claim 8: wherein the device comprises a pH sensor, a conductivity sensor, a UV sensor, or sensor for bacteria contamination (Kelada, C12/L22-24).  Claim 9: where the sensors issue a warning when defined limits are exceeded or undershot (Kelada, C12/L12-16 (note use of indicate lamps)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss, U.K. Publication No. GB 2527128 (hereinafter "Weiss") in view of Husain, et al., U.S. Publication No. 2004/0129637 (hereinafter "Husain").
Applicants' claim is directed towards a device.
Weiss disclose a device according to Claim 1 except wherein the device is additionally equipped with a pump when an RO module is used.
Husain also relates to a device for the serial filtration of water and discloses wherein the device is additionally equipped with a pump when an RO module is used (Fig. 12, item 330, Paragraph 17 (hereinafter "Pr"), Pr66).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the modular device disclosed by Weiss with the pump used with an RO module as disclosed by Husain because, according to Husain, the pump provides any need additional pressure not provided by the feed water supply (Pr17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PATRICK ORME/Primary Examiner, Art Unit 1779